Title: To Thomas Jefferson from James Currie, 16 August 1801
From: Currie, James
To: Jefferson, Thomas


Sir
Richmond Augt. 16th 1801
I had the pleasure, t’other day to read in the News paper you had left the seat of Goverment for Monticello—permit me to congratulate you on your good health & that you have leisure to pay this Visit, to your friends in Virginia & Enjoy for a moment retirement, & the Salubrious air of your Elevated & charming seat in Albemarle; where if I can possibly leave Richmond—I intend myself the honor of paying you a Visit before you return to the seat of Government—I wrote you a note last Spring addressed to you at Monticello—. I never had any notice of its being received by you—The purport of it was to inform that I had submitted the Papers of yours and Mr D Ross to the referees.—I now have the pleasure to inform you that the matter is brought to a conclusion, how settled I am not yet apprised—as soon as I am you will immediately have an account of it—in the mean time, please read the underwritten note to me of this day from Philip N. Nicholas Esqr—who presents his respects to Dr Currie & informs him that, upon looking into the report made, by Mr Robinson to whom the accts. between Mr Jefferson & Mr Ross were referred, to state an Account of the ballance due, he finds he cannot begin the award, without comparing the account rendred by Mr Robinson with the Documents & as he is obliged to sett off for GoochLand to day he cannot compleat the business till his return, which will be on Thursday next—and will certainly look over the papers so as to inable Dr Currie to write to Mr Jefferson by Tuesday Sennights Post, as soon as I receive the award—& the papers deposited wt. the Referees. I shall return to Mr Ross as you have requested Colo T M Randolph’s order on Mr Ross & the Other papers will take care of till a proper oppty offers of transmitting them to you Safely—with the award, & shall if this finds you at Monticello be glad of hearing from you how long youll probably remain at home & whether you wish them forwarded immediately to you there &
I am Sir—with Sentiments of the most respectfull Esteem—Your Very Hble servt
James Currie
